 

Exhibit 10(e)

*****Text omitted pursuant to

Item 601(a)(6) of Regulation S-K

﻿

PGIM, Inc. and the Noteholders signatory hereto

c/o Prudential Private Capital

2029 Century Park East, Suite 860

Los Angeles,  CA 90067

As of September 30, 2020

WD-40 Company

9715 Businesspark Avenue

San Diego, CA 92131

Re:Third  Amendment to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of November 15, 2017 (as amended or otherwise modified from time to
time, the “Agreement”), by and between WD-40 Company, a Delaware corporation,
 on the one hand, and PGIM, Inc. and the other Purchasers, on the other
hand.  Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

1.Amendments to Agreement.  Pursuant to the provisions of Section 17 of the
Agreement, and subject to the terms and conditions of this letter agreement, the
undersigned holders of Notes (the “Noteholders”) and the Company hereby agree
that the Agreement is hereby amended, as follows:

(a)Section 10.2 is amended and restated, as follows:

“10.2Investments.  The Company will not, and will not permit any Subsidiary to,
make or permit to exist any Investments, except:

(a)Investments held in the form of cash or Cash Equivalents;

(b)Investments existing as of November 15, 2017;

(c)Investments in any Person that is a Credit Party prior to giving effect to
such Investment;

(d)Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)Guaranties permitted by Section 10.3;

(g)Permitted Acquisitions;





--------------------------------------------------------------------------------

 

(h)intercompany loans, advances or capital contributions made by any Credit
Party to any of its Subsidiaries which are not Credit Parties (i) made prior to
September 30, 2020 and (ii) made on or after September 30, 2020, in an amount
not to exceed $10,000,000 in the aggregate at any time outstanding; and

(i)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed the greater of (i) $15,000,000 in the aggregate at any time
outstanding, and (ii) the limitation on such Investments provided for in the
Bank Credit Agreement, provided that this clause (ii) shall not apply if (1) a
Default or Event of Default existed at the time the modification providing for
the applicable greater limitation on such Investments under the Bank Credit
Agreement became effective, or (2) if any lenders under the Bank Credit
Agreement received any remuneration or other consideration for such
modification, unless the holders of the Notes concurrently received their
ratable share of such remuneration or other consideration.”

(b)Section 10.3(f) is amended and restated, as follows:

“(f)other unsecured Indebtedness in an aggregate principal amount not to exceed
$125,000,000 at any one time outstanding;”

(c)Section 10.6(c) is amended and restated, as follows:

“(c)so long as immediately prior and after giving effect thereto (i) no Default
or Event of Default exists and (ii) the Company would be in compliance with the
financial covenants set forth in Section 10.11 on a Pro Forma Basis, the Company
may make cash dividends; and”

(d)Section 10.11(b) is amended and restated, as follows:

“(b)Consolidated Leverage Ratio.  The Company will not, and will not permit any
Subsidiary to, permit the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Company to be greater than 3.50 to 1.00.”

(e)Section 21.2 is amended and restated, as follows:

“21.2Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and (ii)
all financial statements shall be prepared in accordance with
GAAP.  Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Section 10.11 shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary, (ii)
any Disposition of a line of business or division of the Company or Subsidiary,
or (iii) any Acquisition, in each case, occurring during the applicable
period.  In addition, for purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company or any Subsidiary to measure any financial liability or
other accounting metric using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial
Instruments:  Recognition and Measurement or any other accounting standard that
would result in any financial liability being set forth at an amount less than
the actual outstanding principal amount thereof)



--------------------------------------------------------------------------------

 

shall be disregarded and such determination shall be made as if such election
had not been made.  Any lease that is properly characterized as a financing
lease in accordance with GAAP but is, for purposes of the Company’s adoption of
ASC 842 (regardless of the date on which such lease has been entered into),
disregarded as an immaterial financing lease on the Company’s consolidated
financial statements (and which the Company’s independent certified public
auditor has permitted to be disregarded as immaterial on such financial
statements), shall not be a Capital Lease for purposes of this Agreement.”

(f)The Information Schedule is amended and restated in the form set forth as
Exhibit A to this letter agreement.

2.Limitation of Modifications.  The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter agreement, each of
the Agreement and the documents related to the Agreement shall continue in full
force and effect.  The parties hereto acknowledge and agree that this letter
agreement constitutes a Transaction Document.

3.Representations and Warranties.  The Company hereby represents and warrants as
follows:  (i) No Default or Event of Default has occurred and is continuing
(both immediately before and immediately after giving effect to the
effectiveness of this letter agreement); (ii) the Company’s entering into and
performance of the Agreement, as modified by this letter agreement, has been
duly authorized by all necessary corporate and other action and do not and will
not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity;  (iv) no fee or other
remuneration will be provided to any of the parties to the Bank Credit Agreement
as consideration for the amendments provided under the amendment to the Bank
Credit Agreement referred to below in clause (ii) of Section 4; and
(v) immediately after giving effect to this letter agreement, each of the
representations and warranties of the Company set forth in the Agreement is true
and correct as of the date hereof (except to the extent such representations and
warranties expressly relate to another date, in which case such representations
and warranties are true and correct as of such other date).

4.Effectiveness.This letter agreement shall become effective, as of the date
hereof (and immediately prior to the purchase and sale of the Shelf Notes
occurring on the date hereof), on the date on which (i) the Noteholders shall
have received a fully executed counterpart of this letter agreement from each
Credit Party, (ii) the Noteholders shall have received a copy of a fully
executed amendment to the Bank Credit Agreement in form and substance reasonably
satisfactory to the Required Holders, and (iii) the Company shall have paid, by
wire transfer of immediately available funds, all reasonable fees, charges and
disbursements of counsel to the Noteholders in connection with this letter
agreement.

5.Miscellaneous.

(a)This document may be executed in multiple counterparts, which together shall
constitute a single document.  Delivery of executed counterparts of this letter
agreement by telefacsimile or other secure electronic format (pdf) shall be
effective as an original.





--------------------------------------------------------------------------------

 

(b)This letter agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of New York,
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

[Remainder of the page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign this letter agreement in
the space indicated below whereupon, subject to the conditions expressed herein,
it shall become a binding agreement among each party named as a signatory
hereto.

Sincerely,

PGIM, INC.

﻿

 

By:

/s/ T.J. FLANAGAN III

﻿

Vice President

﻿

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

﻿

 

By:

/s/ T.J. FLANAGAN III

﻿

Vice President

﻿

FARMERS INSURANCE EXCHANGE

By:PGIM Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager

By:PGIM Private Placement Investors, Inc. (as its General Partner)

By:

/s/ T.J. FLANAGAN III

﻿

Vice President

﻿

 

﻿

MID CENTURY INSURANCE COMPANY

By:PGIM Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager

By:PGIM Private Placement Investors, Inc. (as its General Partner)

﻿

 

By:

/s/ T.J. FLANAGAN III

﻿

Vice President

﻿

Accepted and agreed to as of the date first appearing above:

﻿

WD-40 COMPANY, a Delaware corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer





 

--------------------------------------------------------------------------------

 

Each of the Guarantors hereby (a) consents to and agrees to be bound by the
amendments and other modification effected by this letter agreement and the
other transactions contemplated hereby, (b) reaffirms its obligations under the
Multiparty Guaranty and its waivers, as set forth in the Multiparty Guaranty, of
each and every one of the possible defenses to such obligations, and
(c) reaffirms that its obligations under the Multiparty Guaranty are separate
and distinct from the obligations of the Company under the Agreement and the
Notes.

WD-40 MANUFACTURING COMPANY, a California corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HPD LABORATORIES INC., a Delaware corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HEARTLAND CORPORATION,  a Kansas corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

WD-40 COMPANY LIMITED,  a company incorporated in England and Wales

By:

/s/ GARRY O. RIDGE

Name:

Garry O. Ridge

Title:

Director





 

--------------------------------------------------------------------------------

 



EXHIBIT A

INFORMATION SCHEDULE

Authorized Officers for PIM

﻿

adolfo.cabrera@prudential.com

 

 

T.J. Flanagan III
Vice President
PRUDENTIAL PRIVATE CAPITAL
*****
Telephone:*****
Facsimile:*****
Email:  *****

Adolfo Cabrera
Vice President
PRUDENTIAL PRIVATE CAPITAL
*****
Telephone:*****
Facsimile:*****

Email:  *****

 

Jason Richardson
Managing Director
PRUDENTIAL PRIVATE CAPITAL
*****
Telephone:*****
Facsimile:*****
Email:  *****

James McCrane
PRUDENTIAL PRIVATE CAPITAL
*****
Telephone:*****
Facsimile:*****

﻿

Authorized Officers for the Company

Jay Rembolt

Vice President, Finance; Treasurer and Chief Financial Officer

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:*****

Facsimile:*****

Email:  *****

 

Richard Clampitt

Vice President, General Counsel and Corporate Secretary

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:*****

Facsimile:*****

Email:  *****

 

Garry Ridge

President and Chief Executive Officer

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:*****

Facsimile:*****

Email:  *****

 

Rae Ann Partlo

Vice President, Corporate Controller

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:*****

Facsimile:*****

Email:  *****

 

﻿

 

﻿



 

--------------------------------------------------------------------------------